Dismissed and Memorandum Opinion filed December 2, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00716-CV

                         SANDRA GALAVIZ, Appellant
                                         V.
                           JUAN GALAVIZ, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1050339

                 MEMORANDUM                         OPINION


      This is an appeal from a judgment signed August 26, 2014. The notice of
appeal was filed August 28, 2014. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless indigent). The trial court sustained the contest to appellant’s
affidavit of indigence. See Tex. R. App. P. 20.1.
      On October 16, 2014, this court ordered appellant to pay the appellate filing
fee on or before October 30, 2014, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).


                                      PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.




                                         2